Clearwood C.C. & M., LLC v Nu-Tech Furnishings, Inc. (2022 NY Slip Op 02710)





Clearwood C.C. & M., LLC v Nu-Tech Furnishings, Inc.


2022 NY Slip Op 02710


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


380 CA 21-00638

[*1]CLEARWOOD C.C. & M., LLC, PLAINTIFF-APPELLANT-RESPONDENT,
vNU-TECH FURNISHINGS, INC., DEFENDANT-RESPONDENT-APPELLANT. 


SHEATS & BAILEY, PLLC, LIVERPOOL (ANTHONY C. GALLI OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
LAW OFFICES OF JOHN CARAVELLA, P.C., UNIONDALE (JOHN J. CARAVELLA OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.

	Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered April 6, 2021. The order denied defendant's motion for summary judgment and denied plaintiff's cross motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 16, 2022,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court